         Case 2:19-cv-00690-JCZ Document 16 Filed 08/06/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 CHRISTOPHER SHELDON ARNOLD                                                     CIVIL ACTION

 VERSUS                                                                            NO. 19-690

 CAPTAIN DANNY HONEYCUTT                                                   SECTION: “A”(1)


                                          OR D ER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the objection to the Magistrate

Judge's Report and Recommendation, hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its own opinion. Accordingly,

        IT IS ORDERED that the federal application for habeas corpus relief filed by Christopher

Sheldon Arnold is DISMISSED WITH PREJUDICE.

       August 6, 2020


                                            __________________________________________
                                            UNITED STATES DISTRICT JUDGE
